Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 08/05/2022 has been entered. Claims 21-40 are pending in the application.
Allowable Subject Matter
Claims 31-33 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-30 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al. (US 20170329515 A1 hereinafter Clement) in view of Marsden (US 20170003876 A1 hereinafter Marsden)

As to independent claim 21, Clement teaches a device, comprising: [hmd ¶5]
a display [display device ¶5] configured to be positioned on a head of a user in front of the user's eyes and configured to generate virtual content that appears to the user in a scene and that includes virtual keys; [head mounted display for virtual environment ¶5 "generating a virtual environment for display in a head-mounted display device"]
sensors [sensing module ¶90] configured to monitor volumes defined at least in part by individual virtual keys and that extend both toward and away from the user relative to the virtual keys; and, [Fig. 4b illustrates zones 452+ (volumes) , tracks movement for zone ¶90 detect and track user actions/movements, which may correlate to user inputs being performed at the virtual keyboard object…a contact position/collision zone"]
and to predict an intended user action relative to the virtual content utilizing the first probabilities and the second probabilities. [Fig. 4b illustrates individual zones 452+; determines contact/position on volumetric zones for prediction using trajectory ¶90-93 "prediction model from the plurality of prediction models to a trajectory corresponding to a virtual contact in at least one of the plurality of volumetric zones"]
Clement does not specifically teach teaches a processor [¶18] configured to assign first probabilities to user movement through individual volumes that is parallel to the virtual keys and to assign second higher probabilities to user movement through individual volumes that is toward the user in the volume and when the user movement is away from the user in the volume
However, Marsden teaches a processor [¶18] configured to assign first probabilities to user movement through individual volumes that is parallel to the virtual keys and to assign second higher probabilities to user movement through individual volumes that is toward the user in the volume and when the user movement is away from the user in the volume [assigns scores (probabilities) to keys with highest score is used to predict users intended selection based on direction towards key being higher (away from user) ¶204 "candidate key with the highest score representing the highest calculated probability of the user's intended selection is determined and the process 1072 returns. … movements in the direction of the desired key are correlated to that key "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the head mounted device interfaces disclosed by Clement by incorporating the processor configured to assign first probabilities to user movement through individual volumes that is parallel to the virtual keys and to assign second higher probabilities to user movement through individual volumes that is toward or away from the user in the volume and to predict an intended user action relative to the virtual content based at least in part on the first probabilities and the second probabilities disclosed by Marsden because both techniques address the same field of virtual interfaces and by incorporating Marsden into Clement provides users with more accurate typing experience overcoming real estate challenges for a fast typing experience (Marsden ¶2, ¶8)

As to dependent claim 22, Clement and Marsden teach the rejection of claim 21 that is incorporated. Clement and Marsden further teach wherein the display is configured to generate the virtual content so that the virtual keys appear to be projected into 3D space from a perspective of the user.  [Clement Fig. 4A-B illustrates keys in 3d space with content ¶80-84]

As to dependent claim 23, Clement and Marsden teach the rejection of claim 21 that is incorporated. Clement and Marsden further teach wherein the sensors are configured to detect parameters associated with the movement of a user extremity through the volumes.  [Clement sensing movement in zones ¶90]

As to dependent claim 24, Clement and Marsden teach the rejection of claim 23 that is incorporated. Clement and Marsden further teach wherein the parameters relate to velocity, direction, and/or dwell times relative to individual volumes.  [Marsden rest on keys for a time period (dwell time) ¶30 "user resting all four fingers of both hands simultaneously on the touch-sensitive surface for a preset period of time"]

As to dependent claim 25, Clement and Marsden teach the rejection of claim 24 that is incorporated. Clement and Marsden further teach wherein the virtual content is associated with individual virtual keys associated with characters, and wherein the processor is configured to compare a sequence of characters associated with the movement to a dictionary of known words to predict the intended user action as spelling an individual word from the dictionary.  [Marsden Identifies and predicts words (sequence of characters) from a dictionary ¶232 " The dictionary is queried using a continuously running “systray” application that also provides new word identification and common word usage scoring."]

As to dependent claim 26, Clement and Marsden teach the rejection of claim 25 that is incorporated. Clement and Marsden further teach wherein the processor is configured to perform the intended user action.  [Marsden outputs key (performs action) from the scoring/prediction Fig. 10D 1074 ¶203]

As to independent claim 29, Clement teaches a device-implemented method, comprising: [head mounted display device ¶5]
generating a virtual keyboard with head mounted optics positioned in front of eyes of a user; [Fig. 4b illustrates a virtual keyboard, head mounted display for virtual environment ¶5 "generating a virtual environment for display in a head-mounted display device"]

detecting a path of a user extremity in 3D space proximate to a perceived position of the virtual keyboard; [Fig. 4b illustrates zones 452+ (volumes) , tracks movement for zone ¶90 detect and track user actions/movements, which may correlate to user inputs being performed at the virtual keyboard object…a contact position/collision zone"]

assigning probabilities to individual keys of the virtual keyboard when the path passes through a volume defined at least in part by the individual keys and extending toward and away from the user relative to the individual keys; .[Fig. 4b illustrates individual zones 452+ extending toward user; determines contact/position on volumetric zones for prediction ¶90-93 "prediction model from the plurality of prediction models to a trajectory corresponding to a virtual contact in at least one of the plurality of volumetric zones"]
predicting an intended user action based at least in part on the probabilities and the updated probabilities; and, [predicts intended motions ¶15-16]
automatically taking an action on behalf of the user based at least in part upon the predicted intended user action [enables text entry actions ¶16]
Clement does not specifically teach updating the probabilities relative to an individual key to a higher probability when the path relative to an individual key includes movement toward the user in the volume relative to the individual key and away from the user in the volume relative to the individual key.
However, Marsden teaches updating the probabilities relative to an individual key to a higher probability when the path relative to an individual key includes movement toward the user in the volume relative to the individual key and away from the user in the volume relative to the individual key. [assigns scores (probabilities) to keys with highest score is used to predict users intended selection based on direction towards key being higher (away from user) ¶204 "candidate key with the highest score representing the highest calculated probability of the user's intended selection is determined and the process 1072 returns. … movements in the direction of the desired key are correlated to that key "]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the head mounted device interfaces disclosed by Clement by incorporating updating the probabilities relative to an individual key to a higher probability when the path relative to an individual key includes movement toward the user in the volume relative to the individual key and away from the user in the volume relative to the individual key disclosed by Marsden because both techniques address the same field of virtual interfaces and by incorporating Marsden into Clement provides users with more accurate typing experience overcoming real estate challenges for a fast typing experience (Marsden ¶2, ¶8)

As to dependent claim 30, Clement and Marsden teach the rejection of claim 29 that is incorporated. Clement and Marsden further teach wherein detecting a path of a user extremity comprises detecting the path of a finger, multiple fingers, a hand, fingers of both a left and right hand, and/or an object held in the hand.  [Marsden hands or fingers ¶367]

As to independent claim 34, Clement teaches a device-implemented method, comprising: [display device ¶5]
generating virtual content with a device positioned on a head of a user, the virtual content including virtual keys and appearing to the user in a volume beyond the device; [Fig. 4a-b illustrates a virtual keyboard, head mounted display for virtual environment with content ¶5 "generating a virtual environment for display in a head-mounted display device"] 
defining virtual content volumes that extend both in front of and behind individual virtual keys relative to the user, detecting finger movement of the user through individual virtual content volumes; [Fig. 4b illustrates zones 452+ (volumes) , tracks movement for zone ¶90 detect and track user actions/movements, which may correlate to user inputs being performed at the virtual keyboard object…a contact position/collision zone"]
detecting parameter changes associated with detected finger movement through individual virtual content volumes, the parameter changes [determines contact/position on volumetric zones for prediction ¶90-93 "prediction model from the plurality of prediction models to a trajectory corresponding to a virtual contact in at least one of the plurality of volumetric zones"]
distinguishing finger movement through the virtual content volumes that is generally parallel to the virtual content from finger movement that is toward and away from the user relative to individual volumes; and, [trajectory towards a key ¶6]
Clement does not specifically teach building potential user selections of individual virtual keys from detected parameter changes at least in part by weighting the finger movement toward and away from the user relative to an individual volume higher than finger movement parallel to the virtual content
However, Marsden teaches building potential user selections of individual virtual keys from detected parameter changes at least in part by weighting the finger movement toward and away from the user relative to an individual volume higher than finger movement parallel to the virtual content. [weighted algorithms for keys ¶279 " all algorithms can potentially add to the candidacy of a key. This approach is called scoring; all algorithms are weighted and then added together. The weighting is dynamically changed, to tune the scoring algorithm to the user's typing style and environment."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the head mounted device interfaces disclosed by Clement by incorporating the building potential user selections of individual virtual keys from detected parameter changes at least in part by weighting the finger movement toward and away from the user relative to an individual volume higher than finger movement parallel to the virtual content disclosed by Marsden because both techniques address the same field of virtual interfaces and by incorporating Marsden into Clement provides users with more accurate typing experience overcoming real estate challenges for a fast typing experience (Marsden ¶2, ¶8)

As to dependent claim 35, Clement and Marsden teach the rejection of claim 34 that is incorporated. Clement and Marsden further teach wherein generating virtual content comprises generating a virtual keyboard and the defining virtual content volumes are defined at least in part by eyes of the user and a periphery of individual virtual keys or wherein the virtual content volumes are defined as cuboids that extend both in front of and behind individual keys relative to the user.  [Clement content based on the eyes/gaze ¶75, Fig. 4b illustrates cuboids]

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Clement and Marsden, as applied in claim 26 above, and further in view of Zhai et al. (US 20160299685 A1 hereinafter Zhai).

As to dependent claim 27, Clement and Marsden teach all the limitations as set forth in the rejection of claim 26 that is incorporated. 
Clement and Marsden do not specifically teach wherein the processor is configured to perform the intended user action by auto-populating the individual word into a dialog box or providing the individual word as an auto-suggestion for the dialog box.
However, Zhai teaches wherein the processor is configured to perform the intended user action by auto-populating the individual word into a dialog box or providing the individual word as an auto-suggestion for the dialog box. [Fig. 1 38A illustrate auto-populated words in a box for suggestion ¶25 "User interface 14 includes suggested character string regions 38A-38C that include selectable spelling corrections or character string suggestions to replace character strings that are included in edit region 16A"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the keyboard interface Clement and Marsden by incorporating the wherein the controller is configured to perform the intended user action by auto-populating the individual word into a dialog box or providing the individual word as an auto-suggestion for the dialog box disclosed by Zhai because all techniques address the same field of keyboard interfaces and by incorporating Zhai into Clement and Marsden enhances interfaces with techniques to reduce errors and improve the efficiency of typing [Zhai ¶1-¶2]

As to dependent claim 28, the rejection of claim 27 is incorporated.  Clement, Marsden and Zhai further teach wherein the controller is configured to perform the auto-populating when a confidence associated with the individual word exceeds a threshold.  [Zhai threshold for outputting string (populate)¶129 "at least one character string may have a probability that satisfies a threshold, such that when the threshold is satisfied, the character string is output for display by computing device 10."]

Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Clement and Marsden, as applied in claim 35 above, and further in view of Kelsey et al. (US 20140359540 A1 hereinafter Kelsey).

As to dependent claim 36, Clement and Marsden teach all the limitations as set forth in the rejection of claim 35 that is incorporated. 
Clement and Marsden do not specifically teach wherein detecting parameter changes further comprises detecting changes in velocity in the finger movement relative to the virtual content volume of an individual key.  
However, Kelsey teaches wherein detecting parameter changes further comprises detecting changes in velocity in the finger movement relative to the virtual content volume of an individual key.  [Kelsey gestures relate to zones ¶72; direction and speed of hands  ¶77 "hands in a particular direction and with a particular speed to cause the GUI to rotate 902 with a related or otherwise corresponding direction and speed"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the keyboard interface Clement and Marsden by incorporating the wherein detecting parameter changes further comprises detecting changes in velocity in the finger movement relative to the virtual content volume of an individual key disclosed by Kelsey because all techniques address the same field of keyboard interfaces and by incorporating Kelsey into Clement and Marsden enhances interfaces for more immersive and intuitive experience [Kelsey ¶3-4]

Claims 37 are rejected under 35 U.S.C. 103 as being unpatentable over Clement, Marsden and Kelsey, as applied in claim 36 above, and further in view of Ouyang et al. (US 20160282956 A1 hereinafter Ouyang).

As to dependent claim 37, Clement, Marsden and Kelsey teach all the limitations as set forth in the rejection of claim 36 that is incorporated. 
Clement, Marsden and Kelsey do not specifically teach wherein detecting parameter changes in direction comprises at least one of: detecting changes in direction parallel to a key surface and detecting changes in a direction perpendicular to the key surface.  
However, Ouyang teaches wherein detecting parameter changes in direction comprises at least one of: detecting changes in direction parallel to a key surface and detecting changes in a direction perpendicular to the key surface.  [changing directions on key surface ¶27 "keyboard module 110 may determine that the user has traversed a desired key at the location and is changing direction to select a subsequent key."]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the keyboard interface Clement, Marsden and Kelsey by incorporating the wherein detecting parameter changes in direction comprises at least one of: detecting changes in direction parallel to a key surface and detecting changes in a direction perpendicular to the key surface disclosed by Ouyang because all techniques address the same field of keyboard interfaces and by incorporating Ouyang into Clement, Marsden and Kelsey improve predicted actions and efficiency of gestures for quicker and accurate typing [Ouyang ¶2-3]

Response to Arguments
Applicant's arguments filed 08/12/2022. In the remark, applicant argues that: 	
(1) Kim and Marsden fail to teach "assign second higher probabilities to user movement through individual volumes that is toward the user in the volume and when the user movement iser away from the user in the volume" as recited in amended claim 21. 

As to point (1) applicant’s arguments with respect to claim 21 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Clement view of Marsden set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Moseley et al. (US 20180004305 A1) teaches predicting key presses before contact with ranged sensors (¶142-145)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143